Citation Nr: 1633492	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  16-20 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Healthcare System
Non-VA Care Office in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for the costs of unauthorized episodes of care at [redacted] in Fremont, Nebraska from January 4, 2013, through January 9, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1944 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2013 administrative decisions issued by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System Non-VA Care Office located in in Omaha, Nebraska.

The record before the Board consists of the Veteran's paper claims file and electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was in receipt of a total disability rating from January 4, 2013, to January 9, 2013.

2.  The medical services provided at [redacted] between January 4, 2013, to January 9, 2013, were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health, and the situation was analogous to one where federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.

CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred at [redacted] from January 4, 2013, to January 9, 2013, have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2014); 38 C.F.R. § 17.120 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On January 4, 2013, the Veteran was unable to breathe and he was advised by his attending nurse to call 911.  He was transported via ambulance to [redacted] where he was brought to the emergency room.  He was admitted to the hospital for dyspnea and found to have evidence of lower lobe pneumonia, chronic obstructive pulmonary disease, congestive heart failure, and anemia.

Emergency department physicians notes dated January 4, 2013, reflect that the Veteran had gone to VA for treatment in the past and that he "would like to stay [t]here at th[at] time, wife went to Dr. Adams."  The same report indicates the Veteran's condition had improved and that he was admitted to the inpatient telemetry unit.  The Veteran remained in the hospital until January 11, 2013, when he was discharged to a rehabilitation center.

The medical expenses at issue relate to initial hospital inpatient care services, critical care, an electrocardiogram, an echocardiogram, and a chest X-ray all performed on January 4, 2013.  Additional medical expenses at issue include chest X-rays from dates of service January 6, 7, and 9, 2013.

Between January 4, 2013, to January 9, 2013, the Veteran was in receipt of a total disability rating.

Legal Criteria

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).

Under 38 U.S.C.A. § 1728(a), payment or reimbursement of medical expenses incurred at a non-VA facility is authorized for (1) service-connected conditions; (2) nonservice-connected conditions associated with and aggravating a service-connected conditions; (3) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (4) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  See also 38 C.F.R. § 17.120 (2016).

In addition to meeting one of the criteria above, the statute also requires that the services rendered in a medical emergency were of such nature that delay would have been hazardous to life or health and no VA or other Federal facilities were feasibly available and in an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(b)-(c); 38 C.F.R. § 17.120.

Analysis

Based on a thorough review of the evidence, and in affording the Veteran the benefit of the doubt, the Board finds the criteria for reimbursement under 38 U.S.C.A. § 1728 have been met.

The Veteran was in receipt of a permanent and total disability rating for a service-connected disability at the time of the non-VA treatment in January 2013.  Thus, the criterion under 38 U.S.C.A. § 1728(a)(3) is met.

The Board also finds that the services were rendered in a medical emergency and were of such a nature that delay would have been hazardous to life or health of the Veteran, satisfying the criterion under 38 U.S.C.A. § 1728(b).  Although the Veteran was alert and oriented at the time of admission to the hospital, he was admitted to the emergency room department with multiple conditions.  A procedure code from one of the invoices for date of service January 4, 2013, indicates that the Veteran's treatment was for "critical care."  Based on the foregoing, for the invoices in question with a date of service of January 4, 2013, the Board finds that these services collectively qualify as a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.  Although the evidence reflects the Veteran's condition improved on January 4, 2013, he was transferred to the inpatient telemetry unit for continuous monitoring.  With respect to the diagnostic imaging performed on January 6, 7, and 9, 2013, there is no evidence in support of or against a finding that this diagnostic imaging qualified as a medical emergency of such a nature that delay would have been hazardous to life or health.  However, given the Veteran's condition when he was admitted to the emergency room, and in affording the Veteran the benefit of the doubt, the Board finds the diagnostic imaging performed on January 6, 7, and 9, 2013, qualifies as a medical emergency of such a nature that delay would have been hazardous to life or health.  Therefore, with respect to all medical services in question, the Board finds the criterion under 38 U.S.C.A. § 1728(b) has been met.

Finally, the Board finds the criterion under 38 U.S.C.A. § 1728(c) has also been met.  The Veteran was transported to the hospital via ambulance.  He was not in control of the choice of hospital, but rather, the ambulance crew determined the hospital choice.  Accordingly, with regard to the services rendered on January 4, 2013, the Board finds these circumstances analogous to a situation where federal facilities were not reasonable available and an attempt to use them was not practicable.

In his Notice of Disagreement the Veteran indicated that once he arrived at the hospital, he informed medical professionals that he was a 100 percent disabled veteran and to get in touch with the VA Medical Center (VAMC) in Omaha to notify them that he was seeking emergency care at a non-VA facility.  He stated that the nurse told him she would do so and that when he asked again whether VA was contacted he was told it was "all taken care of."

Although emergency department physicians notes dated January 4, 2013, reflect that the Veteran stated he "would like to stay here at this time," there is no evidence in the record that medical professionals at the [redacted] attempted to contact the Omaha VAMC.  The Veteran himself said that he requested the VAMC in Omaha be contacted and the Board finds that he is credible; however, there is no evidence that federal facilities were reasonably available as no other facilities were contacted.  Moreover, there is also no indication in the record to support a finding that the medical professionals at [redacted] thought the Veteran's condition was stable and that transferring him to another facility would have been practical and sound.  Although the medical professionals spoke of possibly transferring the Veteran, they did not give a time frame as to when this supposed transfer would take place.  Therefore, with regard to the services rendered on January 6, 7, and 9, 2013, in affording the Veteran the benefit of the doubt, coupled with a lack of evidence to the contrary, the Board finds these circumstances analogous to a situation where federal facilities were not reasonably available and an attempt to use them was not sound.  As such, the criterion under 38 U.S.C.A. § 1728(c) has also been met with respect to all medical services rendered in question.

For these reasons outlined above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for payment of or reimbursement for expenses associated with unauthorized medical treatment furnished for treatment at [redacted] from January 4, 2013, to January 9, 2013, under 38 U.S.C.A. § 1728, have been met.  38 U.S.C.A. §§ 1728, 5107(b); 38 C.F.R. § 17.120.

ORDER

Payment of or reimbursement for private medical expenses incurred at [redacted] from January 4, 2013, through January 9, 2013, is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


